Citation Nr: 1134426	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-23 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include a major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2010.  A copy of the hearing transcript has been associated with the claims folder.

In January 2011, the Board remanded the Veteran's claim.  The Appeals Management Center (AMC) continued the previous denial of the claim in a June 2011 supplemental statement of the case (SSOC). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed psychiatric disorder and his military service.
CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In January 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to contact the Veteran in order to obtain all pertinent medical treatment records and associate them with the Veteran's claims folder as well as schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC mailed a letter to the Veteran in January 2011 requesting that he identify all medical providers who have treated him for his psychiatric disorder since separation from active duty.  Additionally, the Veteran was provided a VA psychological examination, and a report of the examination was associated with his claims folder.  The Veteran's psychiatric disorder claim was readjudicated via the June 2011 SSOC.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).


Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date and disability rating elements of the claim, by a letter mailed in April 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, as well as VA treatment records.  

The Veteran was afforded a VA examination in April 2011.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board observes that some of the Veteran's service treatment records are not associated with the claims folder.  The Veteran was advised in a July 9, 2010 letter that these service treatment records were not available. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a veteran's service treatment records.  The Board also observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  

With this in mind, the Board finds that no useful purpose would be served in remanding this matter for more development.  The RO has attempted to locate the Veteran's service treatment records.  Specifically, the RO submitted requests to the 579th Medical Group, Boiling Air Force Base; Kimbrough Ambulatory Care Center, Ft. Meade; MacDill Air Force Base; Army Health Clinic, Presidio, California; and US Army MEDDAC in Heidelberg Germany, asking for all available military medical records.  The RO received negative results as to these requests, and subsequently documented in a July 2010 memorandum that the records are unavailable for review.  There is no indication that these service treatment records still exist.

The Board notes during the above-referenced Board hearing in October 2010, the Veteran discussed his depression and claimed that his symptoms had persisted since service.  He also indicated that he currently undergoes treatment for the depression.  See the October 2010 Board hearing transcript, page 3.  In a January 2011 letter, the AMC requested that the Veteran provide the names and addresses of all medical care providers who treated him for his psychiatric disorder(s) since separation from active duty.  The Veteran has not responded to the January 2011 letter.    

Although the absence of medical treatment records is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his acquired psychiatric disorder claim by providing names and addresses of medical providers who treated him for his disability.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  The Board's decision to not remand the appeal for a second time to obtain these records is supported by the fact that it appears that the AMC made a sufficient attempt to locate the outstanding treatment records.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a personal hearing in October 2010.

Accordingly, the Board will proceed to a decision.

Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

Under the General Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent evaluation is in order where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances or motivation in mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

As has been explained earlier, some of the Veteran's service treatment records are unavailable for review.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he contends is due to his military service.  As to Hickson element (1), the medical evidence of record documents treatment for and diagnoses of depression and major depressive disorder on multiple occasions.  See, e.g., a VA treatment record dated in March 2007.  Hickson element (1) is, therefore, satisfied.

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, a service treatment record dated on April 17, 1980 documents the Veteran's treatment for assistance coping with smoking behavior and anxiety reduction.  Upon examination, the Veteran did not appear overly anxious, but was reluctant to discuss the specifics of the environment which had dictated his smoking and drinking coffee to excess.  He was assessed has having unspecific situational anxiety/excessive smoking, and was offered counseling on how to stop smoking.  The Board adds that on the Veteran's report of medical history dated in February 1995, he noted a history of depression or excessive worry, frequent trouble sleeping, and nervous trouble.  Accordingly, the Board finds that Hickson element (2) is met.  

With respect to medical evidence showing manifestations of an acquired psychiatric disorder during the one-year presumptive period after the Veteran's separation from service, the evidence does not show psychiatric symptomatology consistent with 
occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication as contemplated by a compensable evaluation.  While the Veteran reports receiving psychiatric treatment shortly following service at MacDill Air Force Base, the Board observes that facility informed VA in July 2009 that they did not have any records of pertaining to the Veteran.  On the contrary, the record does not reflect any complaints or medical evidence of a psychiatric disability prior to November 2005 (more than ten years after his separation from active service).  In light of the negative response from MacDill AFB, the Board finds that the Veteran's assertion of treatment following his discharge is not credible.  See Arneson v. Shinseki, No. 09-0953 (U.S. Vet. App. Apr. 20, 2011) (it is well established that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board] in the first instance and [] it is not for this Court to find . . . that that sworn testimony . . . is credible," citing Jones v. Derwinski, 1 Vet. App. 210, 217 (1991); see also Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (stating that "[c]redibility is determined by the fact finder" and that "the Court cannot determine the credibility of a veteran's sworn testimony").  Based on the foregoing, the Board concludes that service connection on a presumptive basis is not warranted.  

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current psychiatric disorder is not related to his military service.

Specifically, the Veteran was afforded a VA psychological examination in April 2011.  In addition to the results of a current psychological examination, the VA examiner considered the Veteran's history of inservice mental health treatment in April 1980.  Despite the Veteran's inservice mental health treatment, the examiner concluded that, "any acquired psychiatric disorder is not caused by or a result of treatment for anxiety in the military (April 1980)."  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder including records of in-service complaints of anxiety, examination of the Veteran, and review of medical research.  The examiner further noted that the Veteran's inservice mental health treatment on one occasion indicating that he "does not seem overly anxious" and diagnosis of "unspecific situational anxiety/excessive smoking" suggested that his symptoms were transitory in nature.  As such, the examiner reported that it was not possible to link his anxiety or depression or any other mental disorder to the treatment he received in April 1980 while on active duty.        

The April 2011 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the April 2011 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of an acquired psychiatric disorder for several years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his inservice mental health treatment, and determined that the inservice treatment did not cause his current psychological disorder.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including depression), as a lay person is not competent to associate any of his current psychiatric symptoms, such as anxiety, to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current psychiatric disorder.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his psychiatric disorder and his military service (including his documented anxiety complaints in April 1980) to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus and are outweighed by the competent opinion proffered by the VA examiner.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had an acquired psychiatric disorder continually since service.  Despite complaints of treatment within the year following service discharge, these assertions are contradicted by the post service medical records that first document complaint of, or treatment for, a psychiatric disorder in November 2005.  See a VA treatment record dated in November 2005.  This was more than ten years after the Veteran left service in June 1995.    

While the Veteran is competent to report depression and anxiety over the years since service, any assertion that these symptoms are representative of a chronic disability that has been present continuously since service are not supported by the February 1995 separation examination which is absent diagnosis or complaint of a psychiatric disorder.  Moreover, the April 2011 VA examination report contradicts any current assertion that his current psychiatric disorder was manifested during service and has continued since such service.  The Board therefore finds that his current statements regarding a continuity of a psychiatric disorder since service are not credible.  There is no competent medical evidence that the Veteran complained of or was treated for a psychiatric disorder for multiple years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated.  Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


